DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-27 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tompkin et al. (US 6,060,143).
In respect to claims 18-20 and 33-34, Tompkin et al. disclose an optically variable security element with a multicolored reflective areal region comprising: a first relief structure 5 at a higher level and a second relief structure 4 at a lower level, each arranged at different heights; the first relief structure 5 supplied with a first ink coating 9 and the second relief structure 4 supplied with second, different ink coating 8; the exactly two relief structure 4 and 5 overlap in an overlap region; the first relief structure 5 contains recesses 49 which may be a width of 0.5-10 mm; the reliefs are different and thus produce different structural color effects “bicolor register feature”, wherein the gaps, lacking the first relief and showing the second relief, will have a different color effect than the first relief, in mutual register (Col. 8, 40 – Col. 9, 37; Fig. 12).
In respect to claim 22-25, Tompkin et al. disclose at least three recesses (Fig. 13) and wherein the second ink coating 9 only covers the area partially; at any viewing angle (a “second” or “third”) at least in the region of the recesses, where no diffraction occurs, there is no color effect.  The “bicolor register feature” may be a “independent” effect.
In respect to claim 26, Tompkin et al disclose that the distance between height levels “d” may be between 1-200 µm and that the maximum pitch between reliefs may be between “some tenths of a micrometer” to “some micrometers”, which covers ranges of 150%-750%.
In respect to claim 27, Tompkin et al. disclose that the ink coatings may be metallizations or oxide layers (Col. 8, 54)
In respect to claim 32, Tompkin et al. disclose that that the reliefs form gratings and the gratings may have angular profiles and are covered with highly reflective material (aluminum) (e.g. Fig. 12).  The term “micromirror” without further limitations, is read on by a angular grating with a reflective coating.

Allowable Subject Matter

Claims 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 recites additional negative markings which are disposed through the ink coating of the first relief structure, and at least partially into the second relief structure.  Although, prior art such as Attner et al. (US 2010/0045024) disclose this feature, there is no bicolor register feature disclosed, as the ink coatings of the relief structures are directly superimposed. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jiang et al. (US 2017/0023711) and Tompkin et al. (DE 10/2008/017652), disclose similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637